          Case 2:20-cv-01564-APG-BNW Document 36 Filed 09/15/20 Page 1 of 1




 1                           UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 KAREN MCKAY,                                        Case No.: 2:20-cv-01564-APG-BNW

 4         Plaintiff                                Order Denying Motion to Dismiss as Moot

 5 v.                                                              [ECF No. 7]

 6 C R BARD INC., et al.,

 7         Defendants

 8        In light of the parties’ stipulation dismissing defendant McKesson Corporation (ECF No.

 9 34),

10        I ORDER that defendant McKesson Corporation’s motion to dismiss (ECF No. 7) is

11 DENIED as moot.

12        DATED this 15th day of September, 2020.

13

14
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
